NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 20, 2012*
                                   Decided July 24, 2012

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐3609

ADRIAN GARCIA RANGEL,                               Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Indiana,
                                                    Hammond Division. 
       v.
                                                    No. 2:09–CV–071
THOMAS SCHMIDT, et al.,
    Defendants‐Appellees.                           Rudy Lozano,
                                                    Judge.



                                         O R D E R

        Adrian Rangel appeals the grant of summary judgment against him in this diversity
action, charging the adoptive parents of his ex‐wife and others with fraud, undefined acts of
negligence, and intentional infliction of emotional distress. We affirm.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐3609                                                                                       Page 2

       This  case  arises  out  of  Rangel’s  marriage  to  and  later  divorce  from  Janell  Schmidt,
whose adoptive parents are defendants Thomas and Denise Schmidt.  Thomas is also a pastor
who  officiated  at  the  wedding  and  met  with  the  couple  for  premarital  counseling.  The
complaint’s allegations are confusing, but Rangel seems to claim that Thomas and Denise, as
well as the church that employed Thomas, failed to warn him of Janell’s violent behavior and
dependence  on  behavior‐modifying  medication.  (The  complaint  listed  several  other
defendants, but all were dismissed from the case without objection from Rangel.)

        The district court granted summary judgment to the Schmidts and to other defendants.
Relevant  to  this  appeal,  the  court  found  that  Rangel’s  negligence  claims  were  barred  by
Indiana’s two‐year statute of limitations based on uncontradicted evidence that he knew of
Janell’s violent tendencies and medication in 2005, more than three years before filing this suit.
Even if the negligence claims were not time‐barred, the court added, they would fail because
Rangel presented no evidence that any defendants owed him a legal duty.

        On appeal Rangel first challenges the district court’s finding that his negligence claims
were  time‐barred  because,  he  says,  the  defendants’  evidence  was  too  vague  to  permit  an
inference that he knew of Janell’s condition more than two years before filing his complaint.
He  characterizes  as  “self‐negating”  (1)  a  letter  he  sent  to  an  Indiana  court  noting  Janell’s
remark at the time of their wedding in 2005 that she had long taken behavior‐modification
drugs, and (2) a complaint he filed in federal court more than two years before this suit in
which  he  complained  of  Janell’s  behavior  and  her  parents’  failure  to  disclose  any  mental
impairments. 

        We agree with the district court that this evidence showed beyond reasonable dispute
that  more  than  two  years  before  he  filed  his  complaint,  Rangel  was  aware  of  Janell’s
medication and behavior that caused the alleged harms to him, including the marriage itself.
A tort claim accrues under Indiana law “when the plaintiff knew . . . that an injury had been
sustained as a result of the tortious act of another.” Horn v. A.O. Smith Corp., 50 F.3d 1365, 1369
(7th Cir. 1995), quoting Wehling v. Citizens Nat’l Bank, 586 N.E.2d 840, 843 (Ind. 1992).  That
standard  was  met  here  more  than  two  years  before  Rangel  filed  his  complaint,  so  his
negligence claims are barred by Indiana’s two‐year statute of limitations.  See IND. CODE § 34‐
11‐2‐4; Stickdorn v. Zook, 957 N.E.2d 1014, 1019–21 (Ind. Ct. App. 2011).

        Rangel also argues that the district court incorrectly found that no defendant owed him
a duty because the premarital counseling conducted by Thomas Schmidt created a “special
relationship” giving rise to a duty. The theory seems to be that either a person providing
premarital counseling or a fiancee’s parent has a duty to share negative information about the
intended that she has not shared herself with her intended partner.  The district court properly
found that contention has no basis in the law, and without a duty the defendants could not be
liable even if Rangel’s negligence claims were timely. See, e.g., Kroger Co. v. Plonski, 930 N.E.2d
1, 6 (Ind. 2010).
No. 11‐3609                                                                                  Page 3

        Rangel next challenges the district court’s decision to accept the defendants’ version of
the facts and ignore evidence he submitted, including Janell’s psychological evaluation and
prescriptions. But the court properly enforced the local rules and adopted the defendants’
version of the facts because Rangel failed to submit a “Statement of Genuine Disputes” or
otherwise identify material facts that he disputed.  See N.D.  IND.  L.R. 56.1(b)(2); Patterson v.
Indiana Newspapers, Inc., 589 F.3d 357, 360 (7th Cir. 2009).

        Finally Rangel argues that the district court denied him his Seventh Amendment right
to a trial by a jury by granting summary judgment. But the Seventh Amendment does not
entitle parties to a jury  trial when there are no genuine issues of fact for a jury to decide.
Hanners v. Trent, 674 F.3d 683, 691 n.12 (7th Cir. 2012) (citing Burks v. Wisconsin Dep’t of Transp.,
464 F.3d 744, 759 (7th Cir. 2006)). 

      We have reviewed the remaining contentions in Rangel’s brief and conclude that none
has merit.

                                                                                      AFFIRMED.